DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objection
2.	Claim 10 is objected to because of the following informalities: 
In claim 10, the limitation “identifying a pattern one or more score attributes …" appears having grammatical errors. 
Appropriate correction is required. 

Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.    Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, for example, the limitation "multiple probability tables associating one or more score attributes via a probability pattern based on the musical experience descriptor” is vague. It is unclear whether each of said probability tables associates one or more score attributes to one or more of the received musical experience descriptors, or one or more of predefined musical experience descriptors, via a probability pattern, or something else. Also, the phrase “a probability table” is indefinite. It is unclear if it refers to one of said “multiple probability tables” or something else. Further, the term “score attributes” is indefinite. It is not sure if it refers to attributes of a musical score or something else.
Therefore, the examiner comprehends the claims based on his best interpretations to these phrases.
Claims 2-7 are rejected by virtue of their dependency on the corresponding independent claim 1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over SAGAYAMA et al. (JP 2014170146 A, machine translation in English) in view of Hoeberechts et al. (US 20100307320 A1) and DIMITRIADIS et al. (US 20160240214 A1).
	Regarding claim 1, SAGAYAMA discloses an automated music composition and generation system comprising: a system user interface for receiving multiple lyrical descriptions from a system user; an automated pitch event analyzing subsystem for automatically analyzing said lyrical description and generating corresponding pitch events; and an automated music composition and generation engine operably connected to said system user interface, and said automated pitch event analyzing subsystem; wherein one or more pitch events are used by said automated music composition and generation engine to automatically compose and generate a piece of music for musically scoring a media file or an event marker with said piece of music (Abstract; page 2, 2nd to last paragraph, page 3, 2nd to last paragraph; page 4, etc.; also see Figs. 8-10 and related text).  
	SAGAYAMA does not mention explicitly: said system user interface receives multiple musical experience descriptors from a user; said automated pitch event analyzing subsystem uses said musical experience descriptors together with said one or more pitch events to automatically compose and generate a piece of music; wherein said system comprising multiple probability tables associating one or more score attributes via a probability pattern based on the musical experience descriptor, wherein said piece of music including one or more score attributes selected according to a probability table associated with a musical experience descriptor selected from the media file or the event marker.
	Hoeberechts discloses an automated music composition and generation system (Abstract; para. 0001) comprising: a system user interface (combination of 115, 120, 132 and application M in Fig. 1; also see para. 0026, 0045, 0059) for enabling system users to review and select one or more musical experience/emotional descriptors (para. 0055-0056, 0087, 0166) as well as time and/or space parameters (Figs. 2, 6 and related text; para. 0059, 0062, 0070, 0137-0138); and an automated music composition and generation engine (para. 0049), operably connected to said system user interface (Fig. 1), for receiving, storing and processing said musical experience descriptors and said time and/or space parameters selected by the system user, so as to automatically compose and generate one or more digital pieces of music in response to the selected musical experience descriptors and time and/or space parameters (para. 0051, 0057, 0137-0138), wherein each of the generated digital pieces of music contains a set of musical notes arranged to represent one or more musical score attributes associated with a musical experience descriptor selected by the system user (para. 0054-0055, 0072); wherein each of said generated digital pieces of music has the characteristics expressed throughout said digital piece of music as represented by said set of musical experience descriptors and time and/or space parameters supplied by said system user to said automated music composition and generation engine (para. 0051, 0057, 0137-0138); wherein said automated music composition and generation engine includes: a digital piece creation subsystem for creating and delivering said digital piece of music to said system user interface (e.g., the user interface of the videogame device; see para. 0043, 0057, 0074, 0087, 0124-0130).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify SAGAYAMA by incorporating Hoeberechts’ teaching of user provided multiple musical experience descriptors to automated music composition and generation. Doing so would enable capturing a musical pattern associated with a sequence of notes, without restriction to a specific mode or harmonic chord, and further enable composed pieces and/or musical lines to be transposed and reinterpreted in any mode (Hoeberechts, para. 0145).
The combination of SAGAYAMA and Hoeberechts is silent on: said system comprises multiple probability tables associating one or more score attributes via a probability pattern based on the musical experience descriptor; and said selected one or more musical score attributes are associated with said selected musical experience descriptor according to a probability table.
DIMITRIADIS discloses devices, systems, methods, media, and programs for associating an emotional descriptor (e.g., “satisfied”, “angry”, “neutral”, etc.) with one or more musical score attributes in an audio signal (para. 0014, 0055-0058) according to a probability table (e.g., Fig. 4 and related text, e.g., para. 0061-0063); said system comprises multiple probability tables (400) associating one or more score attributes via a probability pattern based on the musical experience descriptor (para. 0075: “ … may also look in detail at a small sample of emotional state tables 400 or emotion transition graphs …”).
Since Hoeberechts teaches the general condition of associating an emotional descriptor with one or more musical score attributes according to musically plausible rules and probabilities (para. 0014, 0019-0021, 0055-0057, 0065, 0147), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of SAGAYAMA and Hoeberechts to arrive the claimed invention by incorporating DIMITRIADIS’ teaching of probability tables, which include specific association between a plurality of emotional descriptors and a plurality of musical score attributes based on a probability pattern. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 2 and 4, SAGAYAMA does not but Hoeberechts teaches or suggests the claimed invention (Hoeberechts, para. 0005, 0048-0049, 0057, 0085, 0087, 0135, 0137, 0166, 0079, 0080, 0125, 0142, 0144).  As such, the combination of SAGAYAMA, Hoeberechts and DIMITRIADIS renders the claimed invention obvious.
Regarding claims 3 and 5-7, the combination of SAGAYAMA, Hoeberechts and DIMITRIADIS renders the claimed invention obvious (see discussion for claims 1, 2, and 4 above).
Regarding claims 10-17, the combination of SAGAYAMA and Hoeberechts renders the claimed invention obvious (see discussion for claims 1, 2, and 4 above).
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SAGAYAMA et al. in view of KOBAYASHI et al. (EP 1345207 A1).
Regarding claim 8, SAGAYAMA discloses a method, comprising: (a) a user accesses an automated music composition and generation engine, and then selects media to be scored with music generated by an automated music composition and generation system; (b) the user provides lyrical input (e.g., inputted Japanese lyrics) to said automated music composition and generation system, and selects media to be musically-scored; (c) said automated music composition and generation engine using a pitch and rhythm extraction subsystem to automatically extract pitch information from said lyrical input to identify pitch events; and (d) said music composing and generation system combining the automated music composition with the media so as to create a composite media file for display and enjoyment (Abstract; page 2, 2nd to last paragraph, page 3, 2nd to last paragraph; page 4, etc.; also see Figs. 8-10 and related text).  
SAGAYAMA does not mention explicitly: (c.1) select a musical experience descriptor based on the pitch information; Page 3 of 10 DM_US 189554867-1.096781.0146Serial No. 16/664,812(c.2) provide to said automated music composition and generation engine, a pattern of pitch events randomly selected from a probability table associated to the musical experience descriptor, for use in automatically composing and generating music based on said lyrical input.
KOBAYASHI discloses: select a musical experience descriptor based on pitch information (para. 0040, 0047-0052, 0063); provide to an automated music composition and generation engine, a pattern of pitch events randomly selected from a probability table associated to the musical experience descriptor, for use in automatically composing and generating music based on received lyrical input (para. 0040, 0047-0052, 0063-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of SAGAYAMA to arrive the claimed invention by incorporating KOBAYASHI’ teaching of selecting a musical experience descriptor based on pitch information and generating music composition using a pattern of pitch events randomly selected from a probability table associated to the musical experience descriptor. Doing so would allow to automatically generate music composition in which the emotion can be added to the synthesized music composition as the prosodic characteristics of the language in question are maintained (KOBAYASHI, para. 0016).
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SAGAYAMA et al. in view of KOBAYASHI et al. and further in view of Hoeberechts et al.
Regarding claim 9, SAGAYAMA does not mention explicitly: capturing pitch and rhythm information from system user supplied lyrics or music,  which is then provided to a lyrical or musical responsive parameter value selection mechanism supported in each subsystem.  
	Hoeberechts discloses an automated music composition and generation system (Abstract; para. 0001) comprising: a pitch and rhythm extraction subsystem is used to capture pitch and rhythm information from system user supplied lyrics or music which is then provided to a lyrical/musical responsive parameter value selection mechanism supported in each subsystem (para. 0143-0147).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SAGAYAMA and KOBAYASHI to arrive the claimed invention by incorporating Hoeberechts’ teaching of pitch and rhythm extraction subsystem, in order to enable capturing a musical pattern associated with a sequence of notes, without restriction to a specific mode or harmonic chord, and further enable composed pieces and/or musical lines to be transposed and reinterpreted in any mode (Hoeberechts, para. 0145).

Response to Arguments
9.	Applicant's arguments received 07/27/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 5-7 as set forth above in this Office action.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837